Title: From George Washington to Thomas McKean, 5 September 1781
From: Washington, George
To: McKean, Thomas


                  
                     sir,
                     Chester 5th Septemr 1781 3 oClock p.m.
                     
                  
                  With the highest Pleasure, I do myself the Honor to transmitt to your Excellency the inclosed Copy of a Letter from Genl Gist—It announces the safe Arrival in the Chesapeak of Admiral D. Grasse with 28 Ships of the Line.  On this happy Event, I beg your Excellency to accept my warmest Congratulations.
                  I shall proceed myself with all possible Dispatch—forwardg as I go on, the Troops, Stores &ca with all the Expedition in my Power.
                  On my Arrival at the Head of Elk, if I do not find Water Craft sufficient to embark all the Stores, Baggage &ca & the Troops—I shall forward on the former by Water—with as many Troops as can go by that Conveyance—& march the others by Land.  With the highest Esteem & Regard I have the Honor to be your Excellency’s Most Obedt humble Servt
                  
                     Go: Washington
                  
               